                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

ELBA ALICIA ORDONEZ VELAZQUEZ,
LUIS ALBERTO ARRIAGA GUZMAN,
Husband and Wife,

                       Plaintiffs,
                                                                    8:18CV00406
       vs.
                                                       STIPULATED PROTECTIVE ORDER
THE UNITED STATES OF AMERICA,
JOHN or JANE DOE, M.D., Real Names
Unknown,

                       Defendants.

       This matter is before the Court on the parties’ Joint Motion for Entry of Stipulated

Protective Order. (Filing No. 17.) Upon a showing of good cause in support of the entry of a

protective order to control the discovery and dissemination of confidential or proprietary

information in this case (hereafter collectively referred to as “Confidential Information”),

       IT IS ORDERED THAT:

       1.      Confidential Information will include confidential or proprietary business

information. For purposes of this Order, the following categories of documents and information

will generally be considered “Confidential Information” and subject to this Protective Order:

               •     Plaintiff, Elba Alicia Ordonez Velazquez’s, medical or healthcare records or

                     tax records;

               •     Confidential or proprietary business information.

       2.      Confidential Information subject to this Protective Order may, depending on the

content, be included in a variety of documents, including but not limited to: Agency records,

documents produced pursuant to written discovery, answers to interrogatories, responses to

requests for admission, deposition testimony, including all copies thereof, and other information
disclosed in the context of discovery of this case by either party or disclosed pursuant to the

discovery procedures created by the Federal Rules of Civil Procedure.

       3.      Confidential Information shall not be disclosed or used for any purpose except the

preparation and trial of this case, Elba Alicia Ordonez Velazquez, Luis Alberto Arriaga Guzman,

Husband and Wife v. The United States of America, John or Jane Doe, M.D., Real Names

Unknown, and will not be used in any other litigation.

       4.      Confidential Information shall not, without the consent of the party producing it or

further Order of the Court, be disclosed except that such information may be disclosed to:

               a.     attorneys actively working on this case;

               b.     any person who previously received or authored the materials;

               c.     persons regularly employed or associated with the attorneys actively
                      working on the case;

               d.     Plaintiffs Elba Alicia Ordonez Velazquez and Luis Alberto Arriaga
                      Guzman;

               e.     treating medical providers, expert witnesses, and consultants retained in
                      connection with this proceeding;

               f.     mediators, facilitators, or other persons retained by the parties to assist in
                      the resolution of this matter, and their staff;

               g.     the Court and its employees (“Court Personnel”);

               h.     stenographic reporters who are engaged in proceedings necessarily incident
                      to the conduct of this action; and

               i.     deponents, witnesses, or potential witnesses;

               j.     at hearings or trial, to the extent admissible.

       5.      Prior to disclosing any Confidential Information to any person listed above (other

than counsel, Plaintiffs, persons employed by counsel, mediators and facilitators, Court Personnel,


                                                 2
and stenographic reporters), counsel shall inform such person that the document(s) being provided

are subject to the Protective Order.

       6.      Documents shall be designated as Confidential Information by counsel by placing

or affixing on them (in a manner that will not interfere with their legibility) the following notice:

“CONFIDENTIAL” or “SUBJECT TO PROTECTIVE ORDER” or a substantially similar

designation. If the document did not originate from the party seeking to affix the Confidential

Information label, or was not produced in this action by that party, the Confidential Information

designation will occur upon written notice of that designation provided to all counsel of record

within thirty (30) days after receipt of the information or document containing Confidential

Information. Subject to the procedures in Paragraph 8, upon such notice the document will be

treated as Confidential Information within the meaning of this Protective Order.

       7.      Whenever a deposition involves the disclosure of Confidential Information, the

deposition or portions thereof shall be designated as confidential by counsel and shall be subject

to the provisions of this Protective Order. Such designation shall be made on the record during

the deposition whenever possible, but a party may designate portions of depositions as containing

Confidential Information after transcription, provided written notice of the designation is promptly

given to all counsel of record within thirty (30) days after notice by the court reporter of the

completion of the transcript.

       8.      A party may object to the designation of Confidential Information by giving written

notice to the party designating the disputed information as Confidential Information. The written

notice shall specifically identify the information to which the objection is made. If the parties

cannot resolve the objection, it shall be the obligation of the party objecting to the designation as

Confidential Information to file an appropriate motion requesting that the Court determine whether

                                                 3
the disputed information should be subject to the terms of this Protective Order. Such motion must

generally be filed within thirty (30) days after submitting written objection to the Confidential

Information designation. If such a motion is timely filed, the disputed information shall be treated

as Confidential Information under the terms of this Protective Order until the Court rules on the

motion.     In connection with a motion filed under this provision, the party designating the

information as Confidential Information shall bear the burden of establishing that good cause exists

for the designated information to be treated as Confidential Information.

       9.       Confidential Information may be filed with the Court to the extent reasonably

necessary to support motions or other matters related to the litigation. If any Confidential

Information must be filed with the Court, such Confidential Information shall be filed under seal,

restricted access or redacted, as appropriate.

       10.      At the conclusion of this case, each document and all copies thereof which have

been designated as Confidential Information shall be returned to the party designating them as

confidential. The parties may agree to destroy documents containing Confidential Information by

way of a mutually agreed-upon procedure.

       11.      A party or counsel may not unilaterally modify any document so as to remove it

from the protections of this Protective Order. Any document subject to this Protective Order when

produced will remain protected unless the parties agree in writing to remove the designation, or as

otherwise ordered by the Court.

       12.      This Protective Order may be amended by written stipulation of the parties, or by

the Court for good cause shown upon notice to all counsel and an opportunity to be heard. This

Protective Order is without prejudice to the right of any party to admit Confidential Information



                                                 4
as evidence or in this action contest the admissibility, discoverability, or privileged status of any

document or information.

       Dated this 8th day of November, 2018.

                                                      BY THE COURT:


                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge




                                                 5
